NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JERRY V. MARINO,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4091
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; William H. Burgess,
Judge.

Jerry V. Marino, pro se.


PER CURIAM.

             Affirmed. See Fla. R. Crim. P. 3.801(b); Brito v. State, 194 So. 3d 522

(Fla. 3d DCA 2016).



CASANUEVA, SILBERMAN, and ATKINSON,JJ., Concur.